     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 1 of 17 Page ID
                                      #:1121


1    ADRIENNA WONG (SBN 282026)
     awong@aclusocal.org
2    TIFFANY BAILEY (SBN 319886)
3    tbailey@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
4    FOUNDATION OF SOUTHERN CALIFORNIA
     1313 W. 8th Street
5    Los Angeles, CA 94111
     Telephone: (213) 977-9500
6    Facsimile: (213) 977-5297

7    Attorneys for Amici Curiae

8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                               Case No. 2:20-cv-05193-DDP-JEM
11     APARTMENT ASSOCIATION OF
12     LOS ANGELES COUNTY, INC., dba           BRIEF OF AMICI CURIAE
       “APARTMENT ASSOCIATION OF               SCHOLARS IN SUPPORT OF
13     GREATER LOS ANGELES,”                   INTERVENORS’ OPPOSITION TO
14                                             PLAINTIFF’S MOTION FOR
                      Plaintiff,               PRELIMINARY INJUNCTION
15

16     v.                                      Judge: Hon. Dean D. Pregerson

17     CITY OF LOS ANGELES; ERIC
18     GARCETTI, in his official capacity as
       Mayor of Los Angeles; and CITY
19     COUNCIL OF THE CITY OF LOS
20     ANGELES, in its official capacity;
       DOES 1 through 25, inclusive,
21

22                   Defendants.
23

24

25

26

27

28
      BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 2 of 17 Page ID
                                      #:1122


1                    CORPORATE DISCLOSURE STATEMENT
2          Amici curiae UCLA Luskin Institute on Inequality and Democracy and
3    UCLA Center for Neighborhood Knowledge are wholly owned by the University
4    of California, Los Angeles. The remaining amici curiae are individual scholars. No
5    publicly held corporation owns 10% or more of any stake or stock in amici curiae.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        i
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 3 of 17 Page ID
                                      #:1123


1                                            TABLE OF CONTENTS
2    STATEMENT OF INTEREST ..................................................................................1
3    INTRODUCTION .....................................................................................................3
4    ARGUMENT .............................................................................................................3
5             I.       Enjoining COVID-19-Related Tenant Protections
6                      Threatens Eviction and Displacement of Hundreds
7                      of Thousands of Families ......................................................................3
8             II.      The Proposed Preliminary Injunction Would Dramatically
9                      Amplify Racial and Ethnic Inequality in Los Angeles .........................6
10   CONCLUSION ........................................................................................................12
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         ii
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 4 of 17 Page ID
                                      #:1124


1                                           TABLE OF AUTHORITIES
2
                                                                                                                       Page(s)

3    Other Authorities
4    Ananya Roy et al., Hotel California: Housing the Crisis, UCLA
5
       Luskin Inst. On Ineq. & Democracy (July 2020) ............................................... 11

6    Ananya Roy et al., Who Profits From Crisis? Housing Grabs In Times
       of Recovery, UCLA Luskin Inst. on Inequality & Democracy .....................10,11
7

8    Angela Hanks et al., Systematic Inequality: How America’s Structural
       Racism Helped Create the Black-White Wealth Gap, Ctr. for Am.
9      Progress (Feb. 21, 2018) ....................................................................................... 9
10
     Daniel Flaming et al., Homelessness In L.A., Econ. Roundtable (Apr.
11     2018) .....................................................................................................................4
12   David Wagner, Unemployment Is Hitting LA's Black Neighborhoods
13     Hard, LAist (June 16, 2020) ................................................................................. 9
     Gary Blasi, UD Day: Impending Evictions and Homelessness in Los
14
       Angeles, UCLA Luskin Inst. On Ineq. & Democracy (May 28,
15     2020) .................................................................................................................5, 6
16   Household Pulse Survey Data Tables, U.S. Census Bureau, (Oct. 1,
17     2020) .....................................................................................................................5
18   Insight Center, Rules of Our Economy Are Harming People of Color,
19
        Women & Immigrants During Covid-19 (May 2020) .......................................... 8

20   Laura Martínez et al., COVID-19 in Vulnerable Communities: An
       Examination by Race & Ethnicity in Los Angeles and New York
21     City, UCLA Latino Pol’y & Pol. Initiative (July 2020) ....................................... 8
22
     Maria Cabildo et al., Report: How Race, Class, And Place Fuel A
23     Pandemic, Race Counts ........................................................................................ 8
24
     Margot Roosevelt & Taylor Avery, There’s a Black Jobs Crisis.
25     Coronavirus Is Making It Worse, L.A. Times (June 5, 2020) .............................. 8
26   Mark Hugo Lopez et al., Financial and Health Impacts of COVID-19
27     Vary Widely by Race and Ethnicity (May 5, 2020) ..........................................8, 9

28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         iii
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 5 of 17 Page ID
                                      #:1125


1
     Michael Manville et al., COVID-19 and Renter Distress: Evidence
       from Los Angeles, UCLA Lewis Ctr. for Reg’l Pol’y Stud. (Aug.
2      2020) .....................................................................................................................4
3    Paul Ong, Neighborhood Inequality in Shelter-in-Place Burden:
4       Impacts of COVID-19 in Los Angeles, UCLA Ctr. for
        Neighborhood Knowledge (Apr. 2020). ...........................................................8, 9
5

6    Paul Ong, Systemic Racial Inequality and the COVID-19 Renter
        Crisis, UCLA Ctr. for Neighborhood Knowledge (Aug. 7, 2020) ................... 6, 7
7
     Paul Ong et al., Economic Impacts of the COVID-19 Crisis in Los
8
        Angeles: Identifying Renter-Vulnerable Neighborhoods, UCLA
9       Ctr. for Neighborhood Knowledge (Apr. 2020) ...........................................4, 7, 8
10   Paul Ong et al., Jobless During a Global Pandemic: The Disparate
11      Impact of COVID-19 on Workers of Color in the World’s Fifth
        Largest Economy, UCLA Ctr. for Neighborhood Knowledge (June
12      2020). ....................................................................................................................9
13
     The Destruction of Los Angeles Affordable Housing Due to the Ellis
14      Act!, The Anti-Eviction Mapping Project........................................................... 11
15   UCLA Data for Democracy Team, Housing Inequality in Los Angeles,
16     UCLA Luskin Inst. On Ineq. & Democracy (Apr. 2020) ................................. 4, 7

17

18

19

20

21

22

23

24

25

26

27

28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         iv
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 6 of 17 Page ID
                                      #:1126


1                              STATEMENT OF INTEREST
2            Amici curiae are urban planning and racial and social inequality scholars at
3    the University of California, Los Angeles (“UCLA”). As scholars that have
4    researched the disparate impact of COVID-19 on Black and Latine 1 renters in Los
5    Angeles extensively, amici’s expertise and knowledge of relevant empirical data
6    and statistics will inform the court’s perspective on the balance of equities and
7    public interest considerations related to Plaintiff’s motion for a preliminary
8    injunction. Because of their research and scholarship and the certain harm to
9    marginalized groups, Amici are acutely interested in this litigation and consider the
10   denial of the preliminary injunction essential to preventing the mass displacement
11   and eviction of Black and Latine renters during a global pandemic.
12           Ananya Roy is the Professor of Urban Planning, Social Welfare, and
13   Geography and the Meyer and Renee Luskin Chair in Inequality and Democracy at
14   UCLA. Professor Roy’s research and scholarship has centered on poverty and
15   inequality, including work that analyzes the displacement of working-class
16   communities of color from urban cores to the far peripheries of metropolitan
17   regions. Professor Roy is the principal investigator on a National Science
18   Foundation Research Coordination Network, Housing Justice in Unequal Cities,
19   which brings together research communities to study interconnected processes
20   related to the precarious nature of housing, such as evictions, homelessness and
21   displacement, in tandem with forms of segregation and discrimination.
22           Professor Roy is also the inaugural Director of the UCLA Luskin Institute
23   on Inequality and Democracy, which produces research on the displacement and
24   dispossession of vulnerable communities in Los Angeles. The Institute’s
25   publications include Data for Democracy: Housing Inequality in Los Angeles, and
26   UD Day: Impending Evictions and Homelessness in Los Angeles, which analyzes
27   1
      This brief uses the gender-neutral term “Latine” interchangeably with the terms
     “Latino” and “Hispanic.”
28
         BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                   TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                           1
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 7 of 17 Page ID
                                      #:1127


1    unemployment claim filings and Census data to project a surge in evictions and
2    homelessness following the lifting of COVID-19 emergency orders. The Institute
3    on Inequality and Democracy also provided support for COVID-19 and Renter
4    Distress: Evidence from Los Angeles, a UCLA Lewis Center for Regional Policy
5    Studies and USC Lusk Center for Real Estate report that analyzes the disparate
6    impact of COVID-19 on Black and Latine renter households.
7          Paul Ong is a research professor at UCLA Luskin School of Public Affairs,
8    Institute of the Environment and Sustainability, and Department of Asian
9    American Studies. He is the Director of the UCLA Center for Neighborhood
10   Knowledge, which studies the impact of systemic inequality on low-income
11   neighborhoods, immigrant enclaves, and minority communities. Professor Ong has
12   authored several research studies on COVID-19’s impact on Los Angeles
13   neighborhoods, including Systemic Racial Inequality and the COVID-19 Renter
14   Crisis, which uses federal housing data to analyze the social and economic effects
15   of COVID-19 and found that Black and Latine tenants are at least twice as likely as
16   white tenants to experience rent-related hardships resulting from COVID-19.
17         This brief is filed with the consent of Defendants and Intervenors. Plaintiff
18   did not provide an answer to Amici’s request for consent. Counsel for Amici
19   certify that no party’s counsel authored this brief in whole or in part, and no person
20   other than Amici, their members, or their counsel made a monetary contribution to
21   its preparation or submission.
22

23

24

25

26

27

28
      BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        2
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 8 of 17 Page ID
                                      #:1128


1                                    INTRODUCTION
2          The proposed preliminary injunction threatens mass displacement in Los
3    Angeles. In times of economic prosperity and low unemployment, Los Angeles
4    tenants already endured back-breaking rent burdens. Now, with an unemployment
5    crisis worse than the Great Depression and a tattered safety net of federal social
6    protections, tenants have no means to pay rent. Without local policies in place to
7    protect tenants from the COVID-19 crisis, hundreds of thousands of Los Angeles
8    households are at risk of eviction, and many of those evicted will remain unhoused.
9          Amici’s studies of COVID-19 impacts in Los Angeles show that most of this
10   suffering will be concentrated in the city’s working-class communities of color,
11   which are already bearing the burden of high infection and death rates. Enjoining
12   the challenged tenant protections will have a disproportionate negative impact on
13   Black and Latine families with children—the same Los Angeles families already
14   hit hardest by COVID-19 job losses and who have the least resources to recover
15   from the devastation of eviction. The public has an urgent and compelling interest
16   in averting this racial and economic injustice and in preventing the amplification of
17   housing segregation and racialized displacement in Los Angeles. For all of these
18   reasons, a preliminary injunction would not be in the public interest or equitable in
19   light of the balance of hardships.
20                                        ARGUMENT
21         I.     Enjoining COVID-19-Related Tenant Protections Threatens
22                Eviction and Displacement of Hundreds of Thousands of Families
23         The proposed preliminary injunction would remove a vital safety net
24   preventing mass eviction and displacement of hundreds of thousands of families
25   during a global pandemic.
26         Most Los Angeles households are renters and the majority experienced
27   housing precarity even before the pandemic. In Los Angeles County, 55% of
28
      BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        3
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 9 of 17 Page ID
                                      #:1129


1    households are renters, and most of these households are rent-burdened, meaning
2    they spend over 30% of income on rent. 2 A third of them are severely rent-
3    burdened, meaning they spend over 50% of income on rent. 3 Half of all renter
4    households in Los Angeles County have an annual income below $35,000. 4 And
5    two thirds of them subsist one paycheck away from becoming unable to cover their
6    monthly housing costs. 5 There are 600,000 people living in Los Angeles County
7    households paying 90% or more of their income on rent. 6
8            COVID-19 has greatly exacerbated this existing housing precarity. The most
9    rent-burdened Los Angeles residents are the most at risk of losing their jobs due to
10   COVID-19. 7 One in seven renter households in the county is currently behind on
11   rent, due in large part to the pandemic’s impact on employment. 8 See Figure 1. 9
12   Research from Los Angeles shows that “renters who can afford to pay rent will,
13   and the vast majority of renter households who miss rent have members who lost
14   work, became sick with COVID, or both.” 10
15

16

17
     2
       UCLA Data for Democracy Team, Housing Inequality in Los Angeles, UCLA
18
     Luskin Inst. on Ineq. & Democracy [hereinafter, “UCLA IID”], 3 (Apr. 2020).
19
     3
       Id. at 6.
     4
       Paul Ong et al., Economic Impacts of the COVID-19 Crisis in Los Angeles:
20
     Identifying Renter-Vulnerable Neighborhoods, UCLA Ctr. for Neighborhood
21   Knowledge [hereinafter “UCLA CNK”], 4 (Apr. 2020) [hereinafter, “Economic
     Impacts”].
22   5
       Id. at 1.
23   6
       Daniel Flaming et al., Escape Routes: Meta-Analysis of Homelessness In L.A.,
     Econ. Roundtable, 3 (Apr. 2018).
24   7
       Ong, Economic Impacts at 3.
25   8
       Based on data for Los Angeles Cnty. and Orange Cnty. provided by Paul Ong,
     UCLA CNK. See infra, n.12.
26   9
       Id.
27   10
        Michael Manville et al., COVID-19 and Renter Distress: Evidence from Los
     Angeles, UCLA Lewis Ctr. for Reg’l Pol’y Stud., 7 (Aug. 2020).
28
         BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                   TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                           4
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 10 of 17 Page ID
                                      #:1130


1

2

3

4

5

6
                            Figure 1
7

8             The neighborhoods in Los Angeles County most vulnerable to eviction
9     related to COVID-19 economic impacts are concentrated in the City of Los
10    Angeles (“City”). Based on data collected by the U.S. Census Bureau through its
11    weekly Household Pulse Survey, Amici estimate that 129,000 households in the
12    City, representing 457,000 individuals, are currently unable to pay their rent. 11
13    Amici estimate, based on Census data, that a third of evicted families will not be
14    able to find or afford replacement housing and will become homeless. 12
15            The burden of these evictions will fall hard on children. Amici’s research
16    indicates that households most vulnerable to eviction tend to be families with
17    children, see Figure 2, and that 130,000 children will be among the City residents
18    evicted if COVID-19-related tenant protections are not maintained. 13 Many of
19    these
20

21
      11
          Based on data for Los Angeles Cnty. and Orange Cnty. provided by Paul Ong,
      UCLA CNK. The Household Pulse Survey collects data on the social and
22
      economic effects of COVID-19 on Americans. Household Pulse Survey Data
23    Tables, U.S. Census Bureau (Oct. 1, 2020), https://www.census.gov/programs-
      surveys/household-pulse-survey/data.html. Amici’s analysis is based on responses
24
      to the first phase of the survey (April 23- July 21, 2020), as well as data from the
25    American Community Survey and unemployment-insurance claims from
      California’s Employment Development Department.
26    12
         Gary Blasi, UD Day: Impending Evictions and Homelessness in Los Angeles,
27    UCLA IID, 6 (May 28, 2020).
      13
         See supra, n.12.
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         5
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 11 of 17 Page ID
                                      #:1131


1     children are likely to become homeless along with their families. 14
2

3

4

5

6

7

8

9                          Figure 2

10             Research thus shows that mass evictions of hundreds of thousands of
11    families in the City are imminent unless the requested injunction is denied and the
12    tenant protection ordinances upheld.
13             II.   The Proposed Preliminary Injunction Would Dramatically
14                   Amplify Racial and Ethnic Inequality in Los Angeles
15             The proposed preliminary injunction would amplify systemic inequality that
16    disadvantages Black and Latine communities in Los Angeles and is therefore at
17    odds with the public interest. Research indicates that the burdens of mass eviction
18    and displacement will overwhelmingly fall on Black and Latine communities.
19             Black and Latine residents of Los Angeles are more likely to be evicted if
20    the challenged ordinances are enjoined. 15 Census Bureau data reflects enormous
21    racial disparities in who is behind on rent payments during this pandemic. 16 See
22    Figure 3. 17 For example, Latine households in California are two and a half times
23

24

25    14
         Blasi at 6.
      15
         See Paul Ong, Systemic Racial Inequality and the COVID-19 Renter Crisis,
26
      UCLA CNK, 3 (Aug. 7, 2020) [hereinafter “Systemic Racial Inequality”].
27    16
         Id. at 4.
      17
         See supra, n.12.
28
           BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                     TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                             6
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 12 of 17 Page ID
                                      #:1132


1     as likely to be behind on rent as non-Latine whites. 18 Amici’s analysis of
2     neighborhood vulnerability to the COVID-19 crisis finds that the most vulnerable
3     renters in Los Angeles County are concentrated in Black, Latine, and immigrant
4     neighborhoods in the City. 19 Twice as many Black residents reside in high-
5     vulnerability neighborhoods as white residents. 20
6

7

8

9

10

11

12                       Figure 3

13
            These disparities are the result of both pre-pandemic inequality and the fact
14
      that COVID-19 and its economic effects have disproportionately harmed Black
15
      and Latine people. Due to longstanding systemic racism, including practices like
16
      redlining and subprime lending, Black and Latine residents of Los Angeles are
17
      more likely to be renters; less than half own their own homes. 21 Sixty percent of
18
      Black and Latine families are renters. 22
19
            Black and Latine people are also more impacted by the COVID-19 virus.
20
      Contracting COVID-19 can lead to income and job loss, significant medical
21
      expenses, and in the worst cases, the death of a family breadwinner – all of which
22
      result in difficulty paying rent. Although the virus first affected wealthier and
23
      whiter neighborhoods in Los Angeles, its spread accelerated in low-income Black
24

25    18
         Ong, Systemic Racial Inequality at 8, fig.4.
      19
         Ong, Economic Impacts at 14, tbl. 3.
26    20
         Id. at 14.
27    21
         UCLA Data for Democracy Team at 4.
      22
         Id.
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         7
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 13 of 17 Page ID
                                      #:1133


1     and Latine neighborhoods, such that Black and Latine residents of Los Angeles are
2     now more likely to get sick from COVID-19. 23 Latine and Black residents of Los
3     Angeles County are twice as likely as white residents to die from COVID-19. 24
4     Amici’s study of Los Angeles neighborhoods shows that it is more difficult to
5     shelter in place in communities that are home to more Black and Latine residents. 25
6           Black, Latine, immigrant and low-wage workers are also the most impacted
7     by COVID-19-related job loss. These workers are concentrated in job sectors
8     heavily impacted by COVID-19. 26 Between March and May of this year, more
9     than a quarter of California’s Black workers filed unemployment insurance
10    claims. 27 National survey data indicates that “61% of Hispanic Americans and 44%
11    of [B]lack Americans . . . had experienced a job or wage loss [in their household]
12    due to the coronavirus outbreak, compared with 38% of white adults.” 28
13    Unemployment rates in California have increased across the board as a result of
14    COVID-19, but are highest for Black and Latine Californians. 29 In Los Angeles,
15

16

17
      23
         Maria Cabildo et al., Report: How Race, Class, And Place Fuel A Pandemic,
      Race Counts (last visited Oct. 6, 2020), https://www.racecounts.org/covid/.
18    24
         Laura Martínez et al., COVID-19 in Vulnerable Communities: An Examination
19    by Race & Ethnicity in Los Angeles and New York City, UCLA Latino Pol’y & Pol.
      Initiative, 4 (July 2020).
20    25
         Paul Ong et al., Neighborhood Inequality in Shelter-in-Place Burden: Impacts of
21    COVID-19 in Los Angeles, UCLA CNK, 6–7(Apr. 2020).
      26
         See Ong, Economic Impacts at 14, tbl.3; see also Insight Center, Rules of Our
22
      Economy Are Harming People of Color, Women & Immigrants During Covid-19,
23    1–2 (May 2020).
      27
         Margot Roosevelt & Taylor Avery, There’s a Black Jobs Crisis. Coronavirus Is
24
      Making It Worse, L.A. Times (June 5, 2020).
25    28
         Mark Hugo Lopez et al., Financial and Health Impacts of COVID-19 Vary
      Widely by Race and Ethnicity, Pew Rsch. Ctr. (May 5, 2020).
26    29
         Paul Ong et al., Jobless During a Global Pandemic: The Disparate Impact of
27    COVID-19 on Workers of Color in the World’s Fifth Largest Economy, UCLA
      CNK, 4 (June 2020) [hereinafter Ong, Disparate Impact].
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         8
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 14 of 17 Page ID
                                      #:1134


1     unemployment numbers are highest in Black neighborhoods, across income
2     levels. 30
3            The communities most vulnerable to job loss also have less access to
4     resources that could help them weather a period of unemployment. Amici’s
5     research found that Black and Latine workers are less likely to be covered by
6     unemployment insurance during this pandemic. 31 And longstanding practices of
7     racial exclusion and wealth extraction from communities of color have deprived
8     them of household savings they could draw on during a crisis. 32 According to
9     national survey data, “nearly three-quarters of [B]lack (73%) and Hispanic adults
10    (70%) said they did not have emergency funds to cover three months of expenses;
11    around half of white adults (47%) said the same.” 33
12           As Amici’s scholarship describes, these and other vectors of inequality
13    intersect and compound with each other to make communities of color particularly
14    susceptible to eviction in the absence of adequate renter protections during this
15    pandemic. Professor Ong has used the term “triple jeopardy” to conceptualize how
16    the same Los Angeles neighborhoods simultaneously (1) are under the most
17    economic stress from COVID-related job losses, (2) have fewer resources to
18    weather the COVID-19 crisis, and (3) are less able to qualify for financial relief. 34
19    Building on this work, Professor Roy draws on multiple indices to measure
20    “racialized risk”—the exposure to unemployment, unsafe jobs, eviction,
21    homelessness and wealth loss that working-class communities of color experience
22

23    30
         David Wagner, Unemployment Is Hitting LA's Black Neighborhoods Hard,
      LAist (June 16, 2020).
24    31
         Ong, Disparate Impact at 13.
25    32
         See, e.g., Angela Hanks et al., Systematic Inequality: How America’s Structural
      Racism Helped Create the Black-White Wealth Gap, Ctr. for Am. Progress (Feb.
26
      21, 2018).
27    33
         Hugo Lopez.
      34
         Ong, Neighborhood Inequality at 8.
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         9
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 15 of 17 Page ID
                                      #:1135


1     disproportionately and often all at once—in order to identify Los Angeles County
2     zip codes most vulnerable to housing displacement during crisis; the most
3     vulnerable zip codes in the County belong to communities of color in the City. 35
4           The mass evictions that the City’s tenant protection ordinances currently
5     hold back also threaten to amplify segregation in and accelerate displacement from
6     Los Angeles in profound and visible ways. As the data described herein shows,
7     households most at risk of eviction related to COVID-19 impacts are concentrated
8     in communities of color in the City of Los Angeles, and many of those evicted are
9     unlikely to find replacement housing in those neighborhoods. This disparate impact
10    must be considered within the context of Los Angeles’s history of racial
11    marginalization and exclusion, including processes of development and
12    redevelopment that have pushed Black households out of the City to the far
13    peripheries of the region over the past decade. See Figure 4. 36 COVID-19’s
14    economic impact, left unchecked, will exacerbate and accelerate this push-out.
15          Research shows that evictions in Los Angeles lead to conversion of housing
16    units that reduce rent-controlled housing stock. 37 Amici’s research has also found
17    that economic crises like the present one facilitate “housing grabs”: mass
18    acquisition of residential property by powerful corporate landlords. 38 In the wake
19    of the Great Recession, residential unit acquisitions by limited liability companies
20    (LLCs) increased significantly in low-income communities of color. 39 As Amici
21

22    35
         Ananya Roy et al., Who Profits From Crisis? Housing Grabs In Times of
23    Recovery, UCLA IID, 1 (forthcoming).
      36
         Ananya Roy et al., Hotel California: Housing the Crisis, UCLA IID, 12 (July
24
      2020) (map prepared by Pamela Stephens).
25    37
         The Destruction of Los Angeles Affordable Housing Due to the Ellis Act!, The
      Anti-Eviction Mapping Project (last visited Oct. 7, 2020),
26
      http://antievictionmappingproject.net/losangeles.html.
27    38
         Roy, Who Profits From Crisis? at 1-2.
      39
         Id. at 5.
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         10
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 16 of 17 Page ID
                                      #:1136


1     have documented, landlord corporations use evictions in these vulnerable
2     communities to consolidate wealth and develop luxury housing. 40 In sum, the
3     proposed injunction threatens to not only push Black and brown families out of
4     their homes, but also out of their communities, while making the City permanently
5     less accessible to them.
6

7

8

9

10

11

12

13

14

15

16
                           Figure 4
17
               Although the proposed preliminary injunction threatens all poor and rent-
18
      burdened Los Angeles households with serious harm, data and historical study
19
      show that Black and Latine households will bear the brunt of the consequences.
20
      Because an injunction would be contrary to the significant public interest in
21
      addressing racial and economic inequality and would further harm marginalized
22
      communities, the motion should be denied.
23
                                          CONCLUSION
24
               For these reasons, the Court should deny Plaintiff’s motion for a preliminary
25
      injunction.
26

27
      40
           See id. at 19
28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         11
     Case 2:20-cv-05193-DDP-JEM Document 61-1 Filed 10/09/20 Page 17 of 17 Page ID
                                      #:1137


1     Respectfully submitted,
2                                       AMERICAN CIVIL LIBERTIES UNION
                                        FOUNDATION OF SOUTHERN
3                                       CALIFORNIA
4     Dated: October 9, 2020            By:   /s/ Adrienna Wong
5                                             Adrienna Wong
6                                       Attorneys for AMICI CURIAE
7                                       Ananya Roy, Paul Ong, UCLA Luskin
                                        Institute on Inequality and Democracy, and
8
                                        UCLA Center for Neighborhood Knowledge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       BRIEF OF AMICI CURIAE SCHOLARS IN SUPPORT OF INTERVENORS’ OPPOSITION
                 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                         12
